Case 1:16-cr-00232-KBJ Document 35 Filed 06/27/17 Page 1 of

AQ 245B (Rev 11/16) Judgment in a Criminal Case
Sheet |

 

 

UNITED STATES DISTRICT COURT

District of Columbia

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. ) MINC Case |; Doce % Bq 4
EDGAR MADDISON WELCH Case Number: 16-cr-232 (KBJ)

) USM Number: 80676-007
)
) Danielle Courtney Jahn
) Defendant's Attomey oO

THE DEFENDANT:

V1 pleaded guilty to counts) 1 and 2 of the Indictment filed on 12/15/16. F I L E Dp

(| pleaded nolo contenderetocount(s) - JUN 2 / 2017

which was accepted by the court.
L] was found guilty on count(s) oe _ oer. U.S. District and
after a plea of not guilty.
The defendant ts adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC 924(b) Interstate Transport of a Firearm and Ammunition 12/4/2016 1
22 DCC 402 Assault With a Dangerous Weapon 12/4/2016 2
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(1) The defendant has been found not guilty on count(s) - ee

¥] Count(s)} 3 So MM is L] are dismissed on the motion of the United States.

Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

6/22/2017

Date of Imposition of Judgment

 

 

 

 

Ketanji B. Jackson, U.S. District Court Judge

Name and Title of Judge

6/24 | (F

 

Date

(n,)

Case 1:20-cr-00389-UA Document 1-2 Filed 09/17/20 Page1of8
AO 245B (Rev 11

DEFENDAN

Case 1:16-cr-00232-KBJ Document 35 Filed 06/27/17 Page 2of8

16) Judgment in Cnminal Case
Sheet 2 — Imprisonment
2

Judgment — Page of

 

(': EDGAR MADDISON WELCH

CASE NUMBER: 16-cr-232 (KB)

The de
term of:

Twenty-four
and credit fo

Mi The co

Defendant tc

fF The de

1 The de
Cl at
Ol as

(] The de
O be
1 as

OO as

I have execute

Defend

IMPRISONMENT

fendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

(24) months on Count 1 and Forty-eight (48} months on Count.2. Alt terms of imprisonment to run concurrently
r time served.

urt makes the following recommendations to the Bureau of Prisons:

be placed in a facility close to his home or Butner, North Carolina.

fendant is remanded to the custody of the United States Marshal,

fendant shall surrender to the United States Marshal for this district:
O am.
notified by the United States Marshal.

O pm, on

 

fendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

fore 2 p.m. on

 

notified by the United States Marshal.

notified by the Probation or Pretrial Services Office.

RETURN

1 this judgment as follows:

ant delivered on to

 

_» with a certified copy of this yudgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

4

 

Case 1:20-cr-00389-UA Document 1-2 Filed 09/17/20 Page 2 of 8
Case 1:16-cr-00232-KBJ Document 35 Filed 06/27/17. Page 3 of 8

AO 2455 (Rey. 11/16) Judgment in a Criminal Case

DEF

Judgmem—Page_ Sof 8
ENDANT: EDGAR MADDISON WELCH
CASE NUMBER

Sheet 3 — Supervised Release

 

16-cr-232 (KBJ)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Thirty-six (36) months on Counts 7 and 2, to run concurrently.

You must comp

page.

You must
You must

‘You must

imprisonm

C

MM Your
J] You

MANDATORY CONDITIONS

hot commit another federal, state or iocal crime.

hot unlawfully possess a controlled substance,

tefrain from any unlawful use of a controlled substance, You must submit to one drug test within 15 days of release from
ent and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court's determination’ that you

pose a low risk of future substance abuse, (check f applicable)

hust cooperate in the callection of DNA as directed by the probation officer, (check if applicable)

ust comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ez seq.) as

 

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
residel work, are a student, or were convicted of a qualifying offense. (check pf applicable)

[C] You

ust participate in an approved program for domestic vialence. (check if applicable)

ly with the standard canditions that have been adopted by this court as well as with any other conditions on the attached

 

Case 1:20-cr-00389-UA ‘Document 1-2 Filed 09/17/20 Page 3of8
Case 1:16-cr-00232-KBJ Document 35 Filed 06/27/17 © Page 4 of 8

AO 245B (Rey 11/16) Judgment in a Criminal Case

DEFENDANT: EDGAR MADDISON WELCH

Sheet 3A — Supervised Release ;
Judgment—Page 4 of q

CASE NUMBER: 16-cr-232 (KBu) , .

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they ebtablish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring ahout improvements in your conduct and condition.

we

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame. .
After initjally reporting to the probation office, you will receive instructions from the court ar the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer. ‘

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change, If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change. or expected change.

You must allow the probation officer to vistt you at any time at your home or elsewhere, and you must permit the probation officer to
take any {tems prohibited by the conditions of your supervision that he or she observes in plain view.

You must work ful! time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing se.| If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from|doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities}, you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days tn advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
booed aware of a change or expected change.

You must not communicate or interact with someone you know 1s engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. .

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must.not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that was
designed! or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction, The probation officer may contact the
person ard confirm that you have notified the person about the risk. to

Y'ou must follow the instructions of the probation officer related to the conditions of supervision.

 

U.S. Probation Office Use Only

A U.S probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www Uscourts pov,

Defendant's Signature : Date

 

 

Case 1:20-cr-00389-UA Document 1-2 Filed 09/17/20 Page 4of8
ee cepa nt

AO 245B(Rev 11

DEFENDAN
CASE NUME

Restitution ¢
provide verif

Financial Dis
information,
satisfied.

Location Re

supervision.| _

Mental Heal
treatment m
determinatio

Case.1:16-cr-00232-KBJ Document 35 Filed 06/27/17 Page 5 of 8

16) Judgment in a Criminal Case
Sheet 3D — Supervised Release

T: EDGAR MADDISON WELCH
3ER: 16-cr-232 (KBJ)

SPECIAL CONDITIONS OF SUPERVISION

Dbligation - You shall pay the balance of any restitution owed at a rate of no less than $50 each month and
ication of same to the Probation Office.

sclosure - You shail! provide the probation office with your income tax returns, authorization for release of credit
and information about any businesses or finances in which you have a controlling interest until all restitution is

striction - You are prohibited from approaching or entering the Comet Ping Pong restaurant during the term of

h- Defendant shall submit to a mental health assessment, and if this assessment indicates that mental health
ay be warranted, the probation office shall report-this information to the Court, and the Court will make a
nas to what treatment, if any, to order in light of the information that is presented.

 

Case 1:20-cr-00389-UA Document 1-2 Filed 09/17/20 ’ Page 5 of 8

Judgment—Page _ 5 of _ 6.
Smaps ome ¥ ws

Case 1:16-cr-00232-KBJ Document 35 Filed 06/27/17 Page 6 of 8

AO 245B (Rev 11416} Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment-— Page _ 6 of 8

DEFENDANIT: EDGAR MADDISON WELCH
CASE NUMBER: 16-cr-232 (KBJ)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine a Restitution
TOTALS $ 200.00 ' §$ $ , $ 5,744.33 .
ct
1 The deterspination of restitution is deferred unt) . An Amended Judgment in a Criminal Case (AO 245G) will be entered
after such determination.

(4 The defenHant must make restitution (including community restttution) to the-follawing payees im the amount listed below,

. 4

[f the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below, However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the] United States is paid.

 

Name of Payee . Total Loss** Restitution Ordered Priority or Percentage
James Alefantis : $5,744.33

Big Buck's LLC DBA
Buck's eye & Business
5037 Connecticut Ave. NW
Washington| DC 20008 «
(202) 285-0567

TOTALS $ 9.00 $ 5,744.33

C) Restttution amount ordered pursuantto pleaagreement $ _
The defehdant must pay interest on restitution and a fine of more than $2,500, unless thé restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g). .

 

Wi] The court determined that the defendant does not have the ability to pay interest and it 1s ordered that:

¥] the interest requirement ig waived forthe {] fine M1 restitution.,

(1 the interest requirement forthe [1 fine (1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22. - ;
** Findings fof the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

Case 1:20-cr-00389-UA Document 1-2° Filed 09/17/20 Page 6 of 8
Case 1:16-cr-00232-KBJ Document 35 Filed 06/27/17 Page 7 of 8

AO 245B (Rev 11416) 9 Judgment tn a Crimmmal Case
Sheet 6 — Schedule of Payments

Judgment -—- Page 7 of 8
DEFENDANT: EDGAR MADDISON WELCH
CASE NUMBER; 16-cr-232 (KBJ)

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A & Lump sum payment of $ 200.00 due immediately, balance due

C | not later than , or
Yi jinaccordance with  C, © D, QQ E,or MW F below; or

B (© Payment to begin immediately (may be combined with [C, OOD,or Wl F below); or

C © > Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
|_____. (@g., manths ar years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D {1 $Payent in equal (e.g. weeklp, monthly, quarterly) installments of $ over a period of
| (2g., months or years), te commence (e.2., 30 or 60 days) after release from imprisonment to a

 

termjof supervision; or .

E [Payment during the term of supervised release will commence within . (eg, 30 or 60 days} after release from
imprisonment, The court will set the payment plan based on an assessment.of the defendant's ability to pay at that time; or

 

F 4 Special instructions regarding the payment of criminal monetary penalties: ;
The special assessment for Count 1 and restitution are immediately payable to the Clerk of the Court for the U.S. District Court,
District of Columbia. Within 30 days of any change of address, you shall notify ihe Clerk of the Court of the Change until such
“ as the financial obligation ts paid in full, The Court waives any interest or penalties that may accrue on unpaid balances.

The special assessment for Count 2 is immediately payable to the Budget &-Finance Office of the DC Courts 16 H Street, NW,
Suite 600, Washington, DC , 20001. .

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(J Joint and |Several
4

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

C1 The defendant shall pay the cost of prosecution.

Oo

The deferidant shall pay the following court cost(s):

Wi The defendant shall forfeit the defendant’s interest in the following property to the United States:
See the next page. : ‘

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

 

Case 1:20-cr-00389-UA Document 1-2 Filed 09/17/20 Page 7 of 8
Case 1:16-cr-06232-KBJ Document 35 Filed 06/27/17 Page 8 of 8

AO 2455 (Rev. 11/16) Judgment in a Criminal Case
Sheet 6B — Schedule of Payments

Judgment—Page & of 8
DEFENDANT! EDGAR MADDISON WELCH
CASE NUMBER: 16-cr-232 (KBJ)

ADDITIONAL FORFEITED PROPERTY

Defendantiis ordered to forfeit one 12-gauge Armed Guns (Doruk Silah) Shotgun, serial number 13P1835, loaded with
four rounds of 12-gauge ammunition; one nine millimeter Colt AR-15 semiautomatic rifle, serial number LTA0027 14, a
total of 25 rounds of nine millimeter ammunition and a magazine; one .38 caliber Colt revolver, serial number SV7661,
loaded with six rounds of .38 caliber ammunition; and one box labeled "WINGHESTER XPERT HIGH VELOCITY
STEEL SHOT 12 GA," containing 16 unfired shotgun shells (LOT # 69X1HE08).

 

 

Case 1:20-cr-00389-UA Document 1-2 Filed 09/17/20 Page 8 of 8
